People v Patterson (2018 NY Slip Op 03641)





People v Patterson


2018 NY Slip Op 03641


Decided on May 22, 2018


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on May 22, 2018

Sweeny, J.P., Webber, Gesmer, Singh, Moulton, JJ.


6624 1723/13

[*1]The People of the State of New York, Respondent,
vTrent Patterson, Defendant-Appellant.


Robert S. Dean, Center for Appellate Litigation, New York (John Vang of counsel), for appellant.
Cyrus R. Vance, Jr., District Attorney, New York (Patricia Curran of counsel), for respondent.

Judgment, Supreme Court, New York County (Ellen N. Biben, J.), rendered November 9, 2015, convicting defendant, after a jury trial, of burglary in the second degree, robbery in the second degree (two counts) and criminal impersonation in the first degree, and sentencing him, as a second felony offender, to an aggregate term of 10 years, unanimously reversed, on the law, and the matter remanded for a new trial.
The court erred in denying defense counsel's for-cause challenges to two prospective jurors whose statements during voir dire suggested that they were predisposed to believe that an indictment is an indication of guilt (see People v Barber, 269 AD2d 758, 760 [4th Dept 2000]; People v Brown, 111 AD2d 248, 249 [2d Dept 1985]). While this possibility of bias might well have been dispelled if the court had sought to elicit unequivocal assurances of impartiality from the prospective jurors (see e.g. People v Knight, 29 AD3d 306 [1st Dept 2006], lv denied 7 NY3d 813 [2006]), the court did not do so.
The verdict was not against the weight of the evidence (see People v Danielson, 9 NY3d 342 [2007]). Because we are ordering
a new trial, we do not reach defendant's remaining contention.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: MAY 22, 2018
CLERK